Name: 85/493/EEC: Commission Decision of 24 October 1985 amending Decision 83/421/EEC as regards the list of establishments in Norway approved for the purposes of importing fresh meat into the Community
 Type: Decision_ENTSCHEID
 Subject Matter: Europe;  agri-foodstuffs;  health
 Date Published: 1985-11-08

 Avis juridique important|31985D049385/493/EEC: Commission Decision of 24 October 1985 amending Decision 83/421/EEC as regards the list of establishments in Norway approved for the purposes of importing fresh meat into the Community Official Journal L 296 , 08/11/1985 P. 0052 - 0053 Spanish special edition: Chapter 03 Volume 38 P. 0124 Portuguese special edition Chapter 03 Volume 38 P. 0124 *****COMMISSION DECISION of 24 October 1985 amending Decision 83/421/EEC as regards the list of establishments in Norway approved for the purposes of importing fresh meat into the Community (85/493/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 72/462/EEC of 12 December 1972 on health and veterinary inspection problems upon importation of bovine animals, swine and fresh meat from third countries (1), as last amended by Directive 83/91/EEC (2), and in particular Articles 4 (1) and 18 (1) thereof, Having regard to Council Directive 77/96/EEC of 21 December 1976 on the examination for trichinae (Trichinella spiralis) upon importation from third countries of fresh meat derived from domestic swine (3), as last amended by Directive 84/319/EEC (4), and in particular Article 4 thereof, Whereas a list of establishments in Norway, approved for the purposes of the importation of fresh meat into the Community, was drawn up initially by Commission Decision 83/421/EEC (5), as amended by Decision 84/572/EEC (6); Whereas a routine inspection under Article 5 of Directive 72/462/EEC and Article 3 (1) of Commission Decision 83/196/EEC of 8 April 1983 concerning on-the-spot inspections to be carried out in respect of the importation of bovine animals, swine and fresh meat from non-member countries (7) has revealed that the level of hygiene of certain establishments has altered since the last inspection; Whereas the list of establishments should, therefore, be amended; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 The Annex to Decision 83/421/EEC shall be replaced by the Annex to this Decision. Article 2 This Decision is addressed to the Member States. Done at Brussels, 24 October 1985. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No L 302, 31. 12. 1972, p. 28. (2) OJ No L 59, 5. 3. 1983, p. 34. (3) OJ No L 26, 31. 1. 1977, p. 67. (4) OJ No L 167, 27. 6. 1984, p. 34. (5) OJ No L 238, 27. 8. 1983, p. 35. (6) OJ No L 315, 5. 12. 1984, p. 12. (7) OJ No L 108, 26. 4. 1983, p. 18. ANNEX LIST OF ESTABLISHMENTS FROM WHICH IMPORTS OF FRESH MEAT MAY BE AUTHORIZED WITHOUT TIME LIMIT 1.2.3 // // // // Establishment No // Establisment // Address // // // // // // I. BOVINE MEAT Slaughterhouses and cutting premises 1.2.3 // // // // 13 // Agro Fellesslakteri // Egersund // 20 // Boendernes Salgslag // Trondheim // 22 // Boendernes Salgslag // Fosen // // // II. PIGMEAT (1) Slaughterhouses and cutting premises 1.2.3 // // // // 13 T // Agro Fellesslakteri // Egersund // 20 // Boendernes Salgslag // Trondheim // 21 T // Boendernes Salgslag // Steinkjer // // // (1) The establishments with the indication 'T' are authorized, within the meaning of Article 4 of Directive 77/96/EEC, to perform the examination for detection of trichinae provided for in Article 2 of the aforementioned Directive. LIST OF ESTABLISHMENTS FROM WHICH MEAT MAY BE INTRODUCED INTO THE TERRITORY OF THE COMMUNITY ONLY UNTIL THE STATED DATE 1.2.3 // // // // Establishment No // Establisment // Address // // // // // // BOVINE MEAT Slaughterhouse and cutting premises 1.2.3 // // // // 21 (1) // Boendernes Salgslag // Steinkjer // // // (1) Until 8 November 1985.